Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 70 is pending. 
Priority
This application is a continuation of 16.197,732 now patent US 10626111, which is a continuation of US 15/170,263 filed 6/1/016, which is a continuation of US 14/9954,487 filed 1/13/2016 , which is a continuation of US 13/871,349 filed 4/26/2013 , which is a continuation of US 12/114,935 filed 5/5/2008, now US patent 8,993,600 which is a continuation of PCT/2006/043289 filed 11/08/2006 and claims priority to US provisional 60/802,458 filed 5/22/2006 and provisional 690/754,086 filed 12/27/2005 and provisional 60/734,506 filed 11/08/2005.  

Claim 70 is allowable.  The compound has priority  to Nov 2005, intermediate in the preparation of 2 on page 58. 
Conclusion
Claim 70 is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



March 23, 2021.